

115 HR 2452 IH: Deborah Sampson Act
U.S. House of Representatives
2017-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2452IN THE HOUSE OF REPRESENTATIVESMay 16, 2017Ms. Esty of Connecticut (for herself, Ms. McSally, Mr. Walz, Mrs. Walorski, Mr. Takano, Mrs. Radewagen, Ms. Brownley of California, Miss González-Colón of Puerto Rico, Ms. Kuster of New Hampshire, Mr. Lance, Mr. O'Rourke, Mr. Costello of Pennsylvania, Miss Rice of New York, Mr. Sablan, Ms. Gabbard, Ms. Pingree, Mr. Moulton, and Mr. Peters) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve the benefits and services provided by the
			 Department of Veterans Affairs to women veterans, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Deborah Sampson Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Peer-to-peer assistance
					Sec. 101. Pilot program on peer-to-peer assistance for women veterans separating or newly separated
			 from service in the Armed Forces.
					Sec. 102. Expansion of capabilities of Women Veterans Call Center to include text messaging.
					Sec. 103. Provision of reintegration and readjustment services to veterans and family members in
			 group retreat settings.
					TITLE II—Legal and supportive services
					Sec. 201. Department of Veterans Affairs public-private partnership on legal services for women
			 veterans.
					Sec. 202. Additional amount for Supportive Services for Veteran Families grant program to support
			 organizations that have a focus on providing assistance to women veterans
			 and their families.
					TITLE III—Newborn care
					Sec. 301. Extension of period of eligibility for care for newborn children from the Department of
			 Veterans Affairs.
					Sec. 302. Source of amounts for medically necessary travel paid by the Department of Veterans
			 Affairs in connection with care for newborn children.
					TITLE IV—Eliminating barriers to access
					Sec. 401. Women Veterans Retrofit Initiative.
					Sec. 402. Staffing of women's health primary care providers at medical facilities of the Department
			 of Veterans Affairs.
					Sec. 403. Staffing of Women Veteran Program Manager program at medical centers of the Department of
			 Veterans Affairs.
					Sec. 404. Additional funding for primary care and emergency care clinicians in Women Veterans
			 Health Care Mini-Residency Program.
					TITLE V—Data collection and reporting
					Sec. 501. Requirement for collection and analysis of data on Department of Veterans Affairs
			 benefits and services and disaggregation of such data by sex and minority
			 status.
					Sec. 502. Report on availability of prosthetics for women veterans from the Department of Veterans
			 Affairs.
					Sec. 503. Requirement for Department of Veterans Affairs Internet website to provide information on
			 services available to women veterans.
					Sec. 504. Sense of Congress on changing motto of Department of Veterans Affairs to be more
			 inclusive.
			IPeer-to-peer assistance
			101.Pilot program on peer-to-peer assistance for women veterans separating or newly separated from
			 service in the Armed Forces
 (a)Pilot program requiredCommencing not later than January 1, 2018, the Secretary of Veterans Affairs shall carry out a pilot program to assess the feasibility and advisability of facilitating peer-to-peer assistance for women veterans who are separating or newly separated from service in the Armed Forces.
 (b)Peer-to-Peer assistancePeer-to-peer assistance under the pilot program shall consist of the following: (1)Provision of information about services and benefits provided under laws administered by the Secretary of Veterans Affairs.
 (2)Employment mentoring. (c)DurationThe Secretary shall carry out the pilot program during the three-year period beginning on the date of the commencement of the pilot program.
 (d)EmphasisIn carrying out the pilot program, the Secretary shall emphasize facilitating peer-to-peer assistance for women described in subsection (a) who suffered sexual trauma while serving in the Armed Forces, have post-traumatic stress disorder or suffer from another mental health condition, or are otherwise at risk of becoming homeless.
 (e)OutreachAs part of the pilot program, the Secretary conduct a program of outreach to inform women veterans about the pilot program and the assistance available under the pilot program.
				(f)Coordination
 (1)With government and community organizationsUnder the pilot program, the Secretary shall facilitate engagement and coordination with such community organizations, State and local governments, institutions of higher education, chambers of commerce, local business organizations, organizations that provide legal assistance, and other organizations as the Secretary considers appropriate to facilitate the transition of women described in subsection (a) into their communities.
 (2)With Transition Assistance ProgramTo the degree practicable, the Secretary shall coordinate facilitation of assistance under the pilot program with the program carried out under section 1144 of title 10, United States Code.
					(g)Authorization of appropriations
 (1)In generalThere are authorized to be appropriated to the Secretary such funds as may be necessary to carry out the pilot program.
 (2)LimitationOf the amounts appropriated under paragraph (1), the Secretary may not expend more than $100,000 on training and developing training materials for peer counselors.
 102.Expansion of capabilities of Women Veterans Call Center to include text messagingThe Secretary of Veterans Affairs shall expand the capabilities of the Women Veterans Call Center of the Department of Veterans Affairs to include a text messaging capability.
			103.Provision of reintegration and readjustment services to veterans and family members in group
			 retreat settings
 (a)In generalSection 1712A of title 38, United States Code, is amended— (1)in subsection (a)(1)(B)—
 (A)in clause (ii), by redesignating subclauses (I) and (II) as items (aa) and (bb); (B)by redesignating clauses (i) and (ii) as subclauses (I) and (II); and
 (C)in the matter preceding subclause (I), as redesignated by subparagraph (B), by striking Counseling and inserting (i) Counseling; and (D)by adding at the end the following new clause:
							
								(ii)
 (I)Except as provided in subclause (IV), counseling furnished to an individual under subparagraph (A) may include reintegration and readjustment services described in subclause (II) furnished in group retreat settings.
 (II)Reintegration and readjustment services described in this subclause are the following: (aa)Information on reintegration of the individual into family, employment, and community.
 (bb)Financial counseling. (cc)Occupational counseling.
 (dd)Information and counseling on stress reduction. (ee)Information and counseling on conflict resolution.
 (ff)Such other information and counseling as the Secretary considers appropriate to assist the individual in reintegration into family, employment, and community.
 (III)In furnishing reintegration and readjustment services under subclause (I), the Secretary shall offer women the opportunity to receive such services in group retreat settings in which the only participants are women.
 (IV)An individual referred to in subparagraph (C)(v) may receive reintegration and readjustment services under subclause (I) only if the individual receives such services with a family member described in subclause (I) or (II) of such subparagraph..
 (b)Request for servicesSubsection (a)(2) of such section is amended— (1)by striking Upon and inserting (A) Upon;
 (2)by striking paragraph (1)(B) and inserting paragraph (1)(B)(i); and (3)by adding at the end the following new subparagraph:
						
 (B)Upon the request of an individual described in paragraph (1)(C), the Secretary shall furnish the individual reintegration and readjustment services in group retreat settings under paragraph (1)(B)(ii)..
					IILegal and supportive services
			201.Department of Veterans Affairs public-private partnership on legal services for women veterans
 (a)Partnership requiredThe Secretary of Veterans Affairs shall establish a partnership with at least one nongovernmental organization to provide legal services to women veterans.
 (b)FocusThe focus of the partnership established under subsection (a) shall be on the 10 highest unmet needs of women veterans as set forth in the most recently completed Community Homelessness Assessment, Local Education and Networking Groups for Veterans (CHALENG for Veterans) survey.
				202.Additional amount for Supportive Services for Veteran Families grant program to support
			 organizations that have a focus on providing assistance to women veterans
 and their familiesSection 2044(e) of title 38, United States Code, is amended— (1)in paragraph (1)—
 (A)in subparagraph (E), by striking 2017 and inserting 2016; and (B)by adding at the end the following new subparagraph:
						
 (F)$340,000,000 for each of fiscal years 2017 and 2018.; and (2)by adding at the end the following new paragraph:
					
 (4)Not less than $20,000,000 shall be available under paragraph (1)(F) for the provision of financial assistance under subsection (a) to organizations that have a focus on providing assistance to women veterans and their families..
				IIINewborn care
			301.Extension of period of eligibility for care for newborn children from the Department of Veterans
 AffairsSection 1786(a) of title 38, United States Code, is amended, in the matter preceding paragraph (1), by striking seven days and inserting 14 days.
			302.Source of amounts for medically necessary travel paid by the Department of Veterans Affairs in
 connection with care for newborn childrenSection 1786 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
 (c)Source of amounts for travelAmounts paid by the Department for medically necessary travel in connection with health care services furnished under this section shall be derived from the Medical Services appropriations account of the Department..
			IVEliminating barriers to access
			401.Women Veterans Retrofit Initiative
 (a)In generalThe Secretary of Veterans Affairs shall retrofit existing medical facilities of the Department of Veterans Affairs with fixtures, materials, and other outfitting measures to support the provision of care to women veterans at such facilities.
 (b)PlanNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a plan to address deficiencies in environment of care for women veterans at medical facilities of the Department.
 (c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $20,000,000 to carry out subsection (a) in addition to amounts otherwise made available to the Secretary for the purposes set forth in such subsection.
				402.Staffing of women's health primary care providers at medical facilities of the Department of
 Veterans AffairsThe Secretary of Veterans Affairs shall ensure that each medical facility of the Department of Veterans Affairs has not fewer than one full-time or part-time women's health primary care provider whose duties include, to the extent possible, providing training to other health care providers of the Department on the needs of women veterans.
			403.Staffing of Women Veteran Program Manager program at medical centers of the Department of Veterans
			 Affairs
 (a)In generalThe Secretary of Veterans Affairs shall ensure that the Women Veteran Program Manager program of the Department of Veterans Affairs is supported at each medical center of the Department with a Women Veteran Program Manager and a Women Veteran Program Ombudsman.
 (b)TrainingThe Secretary shall ensure that the staff required under subsection (a) receive the proper training to carry out their duties.
				404.Additional funding for primary care and emergency care clinicians in Women Veterans Health Care
			 Mini-Residency Program
 (a)In generalThere is authorized to be appropriated to the Secretary of Veterans Affairs $1,000,000 for each fiscal year for the Women Veterans Health Care Mini-Residency Program of the Department of Veterans Affairs to provide opportunities for participation in such program for primary care and emergency care clinicians.
 (b)Treatment of amountsThe amounts authorized to be appropriated under subsection (a) shall be in addition to amounts otherwise made available to the Secretary for the purposes set forth in such subsection.
				VData collection and reporting
			501.Requirement for collection and analysis of data on Department of Veterans Affairs benefits and
 services and disaggregation of such data by sex and minority statusThe Secretary of Veterans Affairs shall— (1)collect and analyze data on each program of the Department of Veterans Affairs that provides a service or benefit to a veteran, including the program carried out under section 1144 of title 10, United States Code;
 (2)disaggregate such data by sex and minority status, when the data lends itself to such disaggregation; and
 (3)publish the data collected and analyzed under paragraph (1), except for such cases in which the Secretary determines that some portions of the data would undermine the anonymity of a veteran.
 502.Report on availability of prosthetics for women veterans from the Department of Veterans AffairsNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the availability from the Department of Veterans Affairs of prosthetics made for women veterans, including an assessment of the availability of such prosthetics at each medical facility of the Department.
			503.Requirement for Department of Veterans Affairs Internet website to provide information on services
			 available to women veterans
 (a)In generalThe Secretary of Veterans Affairs shall survey the Internet websites and information resources of the Department of Veterans Affairs in effect on the day before the date of the enactment of this Act and publish an Internet website that serves as a centralized source for the provision to women veterans of information about the benefits and services available to them under laws administered by the Secretary.
 (b)ElementsThe Internet website published under subsection (a) shall provide to women veterans information regarding all of the services available in the district in which that the veteran is seeking such services, including, with respect to each medical center and community-based outpatient clinic in the applicable Veterans Integrated Service Network—
 (1)the name and contact information of each women's health coordinator; (2)a list of appropriate staff for other benefits available from the Veterans Benefits Administration, the National Cemetery Administration, and such other entities as the Secretary considers appropriate; and
 (3)such other information as the Secretary considers appropriate. (c)Updated informationThe Secretary shall ensure that the information described in subsection (b) that is published on the Internet website required by subsection (a) is updated not less frequently than once every 90 days.
 (d)OutreachIn carrying out this section, the Secretary shall ensure that the outreach conducted under section 1720F(i) of title 38, United States Code, includes information regarding the Internet website required by subsection (a).
 (e)Derivation of fundsAmounts used by the Secretary to carry out this section shall be derived from amounts made available to the Secretary to publish Internet websites of the Department.
 504.Sense of Congress on changing motto of Department of Veterans Affairs to be more inclusiveIn is the sense of Congress that the Secretary of Veterans Affairs should change the motto of the Department of Veterans Affairs to be more inclusive.
			